DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Withrow et al. [U.S. 5,388,692].
Regarding claim 13, Withrow et al. discloses a cover assembly [see figures 1-2], comprising: a main body [11] defining an interior configured to receive a remote control [100]; a closure member [18 or 24] coupled to a rear portion of the main body [see figures 7-8] and configured to transition the cover assembly between an open position, where a remote control [100] is insertable into and removable from the interior, and a closed position to secure the remote control [100] within the interior; and at least one of a visual indicator [LED 45] positioned on the cover assembly [see figures 3-4], the visual indicator configured to increase a visual or aural conspicuity of the cover assembly for locating the cover assembly (figures 1-8, whole document).
Regarding claim 14, Withrow et al. discloses the visual indicator comprises a light emitting device (LED) configured to be operated to increase visual conspicuity of the cover assembly for locating the cover assembly (figures 3-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withrow et al. in view of Vernace et al. [U.S. 5,648,757].
Regarding claim 15, Withrow et al. discloses the cover assembly, but does not clearly show the aural indicator having a speaker configured to provide a sound output to increase aural conspicuity of the cover assembly for locating the cover assembly.
Vernace et al. teaches the aural indicator including a speaker [36] configured to provide a sound output to increase aural conspicuity of the cover assembly for locating the cover assembly (figures 1-3, column 4 lines 60-67 and column 5 lines 1-15).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the cover assembly of Withrow et al. with the speaker as taught by Vernace et al. for purpose of providing an advantageous way of detection holder having a speaker for allowing the user to detect the location of the device.
Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 16 recites further details of the cover assembly, which includes a processor configured to wirelessly communicate with an external device, wherein the processor is configured to operate a speaker to provide a sound with an aural characteristic for locating the cover assembly, wherein the speaker is the aural indicator. These features are not disclosed or suggested by the prior of record. Claims 17-19 depend on claim 16.
Claims 1-12 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a cover assembly including, in combination, an identification tag comprising a processor, coupled to the main body, and configured to communicate with an external device and operate to increase a conspicuity of the cover assembly for locating the cover assembly.
Claim 20 recites a cover assembly including, in combination, at least one visibility strip of phosphorescent material configured to provide a glow in low light conditions to facilitate locating the cover assembly, the at least one visibility strip extending in a parallel direction along at least one of the top portion, the bottom portion, the first side portion, or the second side portion of the main body.
The above features are not disclosed or suggested by the prior of record. Claims 2-12 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clover et al. U.S. 8,672,127 B1 discloses a remote control cover includes a sleeve having a transparent front wall and an open bottom edge in communication with an interior chamber that houses a remote unit. 
Anderson U.S. 5,564,814 discloses a device for illuminating household remote controls commonly used to operate televisions, video cassette recorders (VCRs) and stereos.
Siriani et al. U.S. 5,188,448 discloses an illumination device is provided for a remote control unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO Q TRUONG/Primary Examiner, Art Unit 2875